[Cite as Mills v. Mills, 2022-Ohio-4639.]

                                 COURT OF APPEALS OF OHIO

                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


      PAMELA M. MILLS,                                :

              Plaintiff-Appellee/                     :
              Cross-Appellant,
                                                      :          No. 111438
              v.
                                                      :
      PHILLIP W. MILLS,
                                                      :
              Defendant-Appellant/
              Cross-Appellee]                         :


                                  JOURNAL ENTRY AND OPINION

              JUDGMENT: DISMISSED
              RELEASED AND JOURNALIZED: December 22, 2022


              Civil Appeal from the Cuyahoga County Court of Common Pleas
                               Domestic Relations Division
                                  Case No. DR-08-319500


                                                  Appearances:

              James P. Reddy, Jr., for appellee/cross-appellant.

              Zashin & Rich Co., LPA, and Jonathan A. Rich, for
              appellant/cross-appellee.


MICHELLE J. SHEEHAN, J.:

                This is an appeal and cross-appeal of the domestic relations court’s

ruling on Phillip W. Mills’s (“Husband”) motion to modify support and Pamela M.
Mills’s (“Wife”) motion for attorney fees and motion to show cause for nonpayment

of support.

              The domestic relations court’s journal entry modified the amount of

spousal support, found Husband in contempt, and awarded attorney fees to Wife.

However, the journal entry does not ascertain a specific dollar amount for spousal

support arrearages owed by Husband, orders future action to be taken to determine

the amount of those arrearages, and does not provide an amount to be paid or date

by which Husband could purge his contempt. For these reasons, we find the journal

entry appealed is not a final, appealable order and dismiss the appeal and cross-

appeal.

                Summary of Relevant Procedure and Facts

              On October 9, 2019, Husband filed a motion to reduce or eliminate

his obligation to pay spousal support. During the course of litigation on Husband’s

motion, Wife filed a motion for attorney fees and a motion to show cause alleging

Husband failed to pay spousal support. A magistrate held a series of hearings and

determined Husband was entitled to a reduction in spousal support, but found him

in contempt for failing to pay spousal support. The magistrate also awarded

attorney fees to Wife. Both Husband and Wife objected to the magistrate’s decision.

              On March 29, 2022, the trial court affirmed the magistrate’s decision

in part and found Husband in contempt, overruling his objection as follows:

      The Court finds that [Husband], pursuant to Court order, was to pay
      [Wife] $4,000 a month. The Court order was modified on
      November 12, 2021 and reduced retroactively to August 28, 2020.
      The payment was reduced from $4,000 a month to $1,800 a month.
      Therefore, the amount of arrearage is undetermined at this time.
      The Court finds that CJFS-OCSS shall calculate the arrearages
      pursuant to the Magistrate’s order of spousal support commencing on
      the first day of September 1, 2020 through the present, at a rate of
      $1,800 monthly.

      The Court finds that this objection is DISMISSED. [Husband] is in
      contempt for failure to pay spousal support. His one payment shall be
      credited to him against the arrearages. The Court finds that CJFS-
      OCSS shall calculate the arrearages pursuant to the Magistrate’s
      order.

(Emphasis added.)      Having overruled Husband’s objection to the finding of

contempt, the trial court sustained Husband’s objection to the Magistrate’s order

providing the ability to purge the finding of contempt as follows:

      The Court SUSTAINS this objection, but not for the reasons presented
      by the Defendant. The Court finds the Magistrate’s Decision shall
      order CJFS-OCSS to calculate arrearages, and the Defendant shall
      have forty-five (45) days from being notified of the arrearage
      amount by CJFS-OCSS to pay his spousal support arrearages in full.

(Emphasis added.)

              Husband appealed the trial court’s journal entry. Wife filed a cross-

appeal. In the appeal and cross-appeal, the parties raise several assignments of error

and both assign as error the trial court’s modification of the monthly amount of

spousal support to be paid by Husband.

              On August 31, 2022, this court, sua sponte, ordered the parties to

submit briefing. In our order, we noted:

      The trial court’s order does not set forth a definite amount of support
      arrearage or a definite amount that appellant must pay in order to
      purge the order of contempt. Instead, the entry leaves these
      calculations to a support enforcement agency to be made in the future.
               Wife argues that the trial court’s order is a final, appealable order

because the amount of the spousal support arrearage is calculable from the order

itself, but supplies no authority to support her contention. Husband argues that the

journal entry was not a final, appealable order for several reasons, including that the

trial court’s entry lacked a definite amount due for the arrearages.

      The Journal Entry Appealed Is Not a Final, Appealable Order

               In Safranek v. Safranek, 8th Dist. Cuyahoga No. 66635, 1995 Ohio

App. LEXIS 341, 6 (Feb. 2, 1995), this court dismissed the appeal from an award of

spousal support, finding:

      The record contains no documentation of any arrearages. Absent a
      specific amount, if any, of possible arrearages owed by the husband,
      the trial court’s journal entry did not dispose of the wife’s motion to
      show cause. Consequently, we do not have a final order. See Smith v.
      Smith (June 3, 1988), Clark App. No 84-CV-899 (trial court’s order as
      to child support lacked a specific amount and simply ordered
      information necessary to the establishment of a specific amount of
      support).

Id. at 6. More recently, in Branden v. Branden, 8th Dist. Cuyahoga No. 101825,

motion No. 482405 (Feb. 3, 2015), this court dismissed an appeal for lack of a final,

appealable order pursuant to R.C. 2505.02 where the trial court ordered the total

arrearages for spousal support to be determined at a later date. We found that

“[a]bsent a specific amount, the trial court did not resolve the matter, and there is

no final, appealable order.” Id., citing Safranek and Garvin v. Garvin, 4th Dist.

Jackson No. 02CA23, 2004-Ohio-3626. Further, an award in which the dollar

amount is to be later determined is not a final, appealable order because it is merely
a determination of liability, not a judgment. Brightman v. Brightman, 8th Dist.

Cuyahoga No. 79246, 2002-Ohio-829, ¶ 29 (dismissing appeal of an award of

attorney fees where no dollar amount was specified).

              This court has not been alone in finding that a journal entry awarding

an undetermined amount of support is not a final, appealable order. In Carpenter

v. Carpenter, the Twelfth District Court of Appeals found that a custody order that

does not include a definite amount of support due is not a final, appealable order. It

reviewed the holdings of several appellate courts, noting:

      This court has joined with many of our sister appellate Districts in
      holding that, “where the amount of child support is ambiguous, or left
      to be calculated at a later date, there is not a final appealable order
      because the order contemplates further action by the trial court.” In
      re B.H.S., 12th Dist. Butler No. CA2009-05-129, 2010-Ohio-2706, ¶
      11, quoting Coleman v. Vickers, 4th Dist. Vinton No. 480, 1993 Ohio
      App. LEXIS 2132, 1993 WL 120657, *1 (Apr. 20, 1993). Similarly, the
      Eighth District has held that an order was not final when child custody
      was determined but calculation of child support was deferred to a later
      date. In re Burke, 8th Dist. Cuyahoga Nos. 78982, 79414, 2002 Ohio
      App. LEXIS 189, 2002 WL 102960, *2 (Jan 24, 2002). See Robinson
      v. Robinson, 9th Dist. Summit No. 21440, 2003-Ohio-5049, ¶ 6
      (“[w]hen a trial court grants a monetary award that is left unresolved,
      a final appealable order does not exist”). See also Michael v. Michael,
      12th Dist. Preble No. CA99-05-12, 1999 Ohio App. LEXIS 5925 (Dec.
      13, 1999) (noting that a custody decision was not a final appealable
      order when the issues of visitation of child support were not
      determined). We note that while some of these cases determined that
      the order was not final under R.C. 2505.02(B)(1), an analysis under
      R.C. 2505.02(B)(2) is more appropriate.

12th Dist. Butler No. CA2013-05-083, 2013-Ohio-4980, ¶ 11.

              In addition to finding that an entry that does not specify the amount

of support or determine the amount of arrearages is not a final, appealable order,
courts have also found that a judgment that contemplates the taking of future action

is not a final, appealable order. Robinson v. Robinson, 9th Dist. Summit No. 21440,

2003-Ohio-5049, ¶ 7 (order referring matter to agency to calculate spousal support

arrearages is not final, appealable order); Kouns v. Pemberton, 84 Ohio App.3d 499,

501-502, 617 N.E.2d 701 (4th Dist.1992) (“The judgment entered by the court below

clearly contemplated further action with respect to this case, and, therefore, it did

not fully determine the modification proceeding.”), Smith v. Smith, 2d Dist. Clark

No. CA 2433, 1988 Ohio App. LEXIS 2120, 5-6 (June 3, 1988) (“From an appellate

review standpoint, the court’s order as to child support lacks finality. No specific

amount was ordered.       What was ordered was information necessary to the

establishment of a specific amount of support after consideration of the R.C.

3109.05(A) factors.”).

               Further, in the context of a contempt order, when an amount is not

specified, no sanction has been determined and the finding is not a final, appealable

order. EMC Mtge. Corp. v. Pratt, 10th Dist. Franklin No. 07AP-214, 2007-Ohio-

4669, ¶ 5 (“As the trial court had yet to rule on any sanctions, such order was not

final or appealable.”).

               The journal entry appealed in this case did not include a definite

amount of spousal support arrearages; the trial court specifically found that amount

to be “undetermined.” Further, within the entry, the trial court ordered that future

action be taken to determine the amount of spousal support arrearages. That future

calculation further served in the journal entry to define the sanction in contempt
and provide the time from which Husband could purge his contempt. As a result,

Husband was not given a sanction for his contempt, was not given an amount he

could pay to purge the contempt, nor was he given a date certain before which he

could purge the contempt.

               Appeal and cross-appeal dismissed.

      It is ordered that appellant/cross-appellee and appellee/cross-appellant

share costs.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



__________________________
MICHELLE J. SHEEHAN, JUDGE

SEAN C. GALLAGHER, A.J., and
LISA B. FORBES, J., CONCUR